HOUSER, J.
Defendant appeals from a judgment which followed his conviction of the crime of rape; also from an order by which his motion for a new trial was denied.
In substance, the principal contention of appellant is that the evidence was insufficient to support the verdict of the jury that was returned against him.
The briefs that have been filed herein clearly show that all parties to this appeal have full knowledge of all the evidence that was introduced on the trial of the action. No other person would be benefited by having such a recital included herein. It is enough to know that, after full consideration of all the evidence adduced by the prosecution, this court is of the opinion that it was sufficient to sustain the verdict of which appellant complains.
Appellant also predicates prejudicial error upon the refusal by the trial court to give to the jury certain instructions that were requested by defendant. As to some of such offered instructions, it is clear that because they were both argumentative in form and directed the attention of the jury to the testimony of specified witnesses, no error was committed by the trial court in refusing to give such instructions to the jury. As to the remaining proposed instructions to which appellant has directed attention, an examination of other instructions that were given to the *727jury shows that in substance and effect they included all the principles of law that were contained in the refused instructions.
The judgment and the order by which the motion for a new trial was denied are affirmed.
Conrey, P. J., and York, J., concurred.
A petition by appellant to have the cause heard in' the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on November 28, 1934.
Preston, J., voted for a hearing.